Citation Nr: 1611652	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an undiagnosed illness manifested by muscle twitching/spasms, pain, and weakness, also claimed as fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an undiagnosed illness he claims as fibromyalgia.  A review of the Veteran's VA treatment records reflects that he is currently diagnosed with fibromyalgia.  See, e.g., September 2015 VA physical medicine rehab outpatient note.

The record includes a December 2013 fax cover sheet entitled "Social Security Disability Benefit for Jan 2014."  The attached sheet indicates that the Veteran is in receipt of monetary benefits from the Social Security Administration (SSA).  The records regarding the Veteran's SSA claim have not been obtained and associated with his VA file so they may be considered in this appeal, and there equally is no indication that any attempt was made to obtain these records.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

A new examination and medical opinion should also be obtained.  The Veteran stated that his doctor told him his symptoms of fibromyalgia may be related to his military service.  His DD-214 confirms service in Southwest Asia.  Further, in his October 2008 Notice of Disagreement, the Veteran raised the issue of service connection for fibromyalgia as secondary to his service-connected undiagnosed illness manifested by tension headaches.

In June 2015, the Veteran underwent a VA examination for fibromyalgia. The VA examiner checked "yes" to a question asking whether the Veteran was ever diagnosed with fibromyalgia.  Specifically, the examiner noted the Veteran had fibromyalgia-type symptoms complicated by cervical degenerative disc disease (DDD), left ulnar nerve entrapment, idiopathic right hand pain, somatoform disorder, major depressive disorder (MDD)/bipolar disorder, depression, anxiety, and PTSD.  The VA examiner opined that the Veteran had a diagnosable chronic multisymptom illness with partially explained etiology that was not related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.  The examiner repeated that the Veteran's symptoms were complicated by the above-noted conditions.  

The VA examination is inadequate to adjudicate the Veteran's claim.  The VA examiner did not provide the precise diagnosis for the "diagnosable chronic multisymptom illness" referenced in the examination report.  The examiner's opinion provided no rationale for why the Veteran's condition was not related to military service other than his contention that the Veteran's symptoms were complicated by a number of other medical conditions.  Further, the opinion did not address the Veteran's contention that the fibromyalgia may be secondary to his service-connected undiagnosed illness manifested by tension headaches; which may be among the "number of other medical conditions."  Therefore, a new examination and opinion are necessary to determine the etiology of his claimed condition, including whether there are any current manifestations of an undiagnosed illness related to active military service in the Persian Gulf and whether fibromyalgia is secondary to his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain records from SSA concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.

2.  Obtain any outstanding VA treatment records dated since January 2016 and associate those documents with the Veteran's claims file.

3.  After completion of the above, schedule the Veteran for an appropriate VA examination to address the current nature and likely etiology of his claimed condition of an undiagnosed illness manifested by muscle twitching/spasms, pain, and weakness, also claimed as fibromyalgia. The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's claim of an undiagnosed illness (also claimed as fibromyalgia).

(b)  If the Veteran's complaints of fibromyalgia cannot be attributed to any known clinical diagnosis, the examiner should identify such symptomatology and indicate whether it is at least as likely as not (50 percent probability or greater) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service. 

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition was incurred in or aggravated by the Veteran's active duty military service?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition was caused by the Veteran's service-connected undiagnosed illness manifested by tension headaches or any other service-connected condition?  

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition was aggravated by the Veteran's service-connected undiagnosed illness manifested by tension headaches or any other service-connected condition?  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




